OPINION
PER CURIAM.
This cause is before the Court on appellant’s motion for extension of time to file the record in the above styled cause from the 206th District Court of Hidalgo County. The original motion for extension of time was received and filed on May 1, 1975, but the motion that was filed was inadequate as a matter of law, under the rules of civil procedure. It recited none of the jurisdictional facts necessary. It merely recited the style of the case and asked that additional time be granted for the filing of the record. On May 8, 1975, a second motion for extension of time was received. The Clerk of this Court advised the appellant that this motion was also incomplete. On May 22, 1975, the Court, on its own motion, granted leave to amend the motion for extension of time. On June 13, 1975, the Court received a letter from appellant’s counsel stating that it did not appear that any further amendments could be filed; thus leaving this Court with no alternative except to dismiss the appeal.
Appellant’s motion did not name the trial court, the trial judge, nor the trial cause number. There was a request for an extension of time to file the statement of facts and transcript, but there was no affidavit from either the attorney or the court reporter supporting any factual statements in the motion. The motion does not meet the minimum procedural jurisdictional requirements of Rule 386, Texas Rules of Civil Procedure. At this state we do not reach the point or pass on the factual jurisdictional question of “good cause to have existed . . .” Rule 386, T.R.C.P.
The appellant’s motion for extension of time to file the record is denied, and the appeal is dismissed.